Simmons, C. J.
1. The law does not contemplate that a proper and lawful brief of evidence designed for incorporation in a bill of exceptions can be made out of an original stenographic report of a trial, embracing ques*561tions to witnesses and their answers, objections to testimony and colloquies between court and counsel, by erasing therefrom the matter covering such objections, etc., and also all the questions and numerous other things, and by making copious interlineations, so that, as a result, a marred, scratched, redundant and imperfect report of the evidence in narrative form is presented, which can not be easily read and understood, every page of which is full of blemishes, and which as a whole conclusively shows that there was no bona fide attempt to brief or condense the evidence as the law requires.
Argued December 13,
Decided December 20, 1897.
J. L. Key, for plaintiff. J. T. Pendleton, for defendant.
2. This court will not accept or treat a document of this kind as a legal brief of evidence ; and where such an alleged brief is brought up in a bill of exceptions, and there is no question which can be intelligently passed ■. upon without reference to the evidence, it will be presumed that the judgment excepted to was correct.

Judgment affirmed,.


All the Justices concurring.